internal_revenue_service number info release date index numbers date dear mr this is in response to your letter dated date requesting disclosure of public records you requested documentation of all the recognized tax-exempt religious organizations and more specifically documentation that the is a federally recognized religious_organization we have no record of an organization named being recognized by the internal_revenue_service irs as exempt from federal_income_tax however because churches have received certain preferential treatment under the internal_revenue_code the code it is possible that such organization exists and is conducting a legitimate charitable operation within the boundaries of the applicable tax laws even though the irs has no record of the organization’s tax-exempt status sec_501 of the code provides for the exemption from federal_income_tax of organizations that are described in sec_501 sec_501 describes organizations that are organized and operated exclusively for specific purposes including religious purposes sec_508 of the code provides special rules with respect to sec_501 organizations sec_508 provides that new organizations shall not be treated as an organization described in sec_501 for any period before giving notice that it is applying for recognition of such status treasury regulations under sec_508 of the code provide that such notice is filed by submitting a form_1023 application_for recognition of exemption however under code sec_508 churches are excepted from the notice requirement thus a church that satisfies the requirements of code sec_501 could hold itself out as tax-exempt without notifying the irs there is no list of all recognized tax-exempt religious organizations information about exempt_organizations is disclosed to the public on a case by case basis but only pursuant to a request for information about a particular named organization for example if we had any record of the organization you named in your letter we would provide you a copy of all the disclosable information pertaining to that organization any domestic organization religious or otherwise that has been recognized as exempt under sec_501 of the code by the irs would be listed in publication cumulative list of organizations described in sec_170 of the internal_revenue_code publication can be accessed electronically by the general_public at the irs internet site location that is shown in the upper right corner of the enclosed printout from the irs internet site i hope the above information and enclosed item will be helpful to you if you have any questions please contact at sincerely joseph j urban acting manager exempt_organizations projects branch enclosure printout from internet
